Citation Nr: 1430862	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  13-35 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than November 28, 2011, for the award of VA benefits based on service connection for bilateral hearing loss and tinnitus.  

2.  Entitlement to an effective date earlier than February 11, 2013, for the award of VA benefits based on service connection for a cold weather injury of the right and left foot and for peripheral neuropathy of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from February 1948 to June 1968.

This matter came to the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  An August 2013 decision, in pertinent part, granted service connection for bilateral hearing loss and tinnitus, effective November 28, 2011, and for cold weather injuries of the right and left foot and peripheral neuropathy of the right and left lower extremities secondary to the right and left foot cold weather injuries, each effective February 11, 2013.  An October 2013 decision denied entitlement to effective dates earlier than November 28, 2011 for the award of VA benefits based on service connection for bilateral hearing loss and tinnitus and earlier than February 11, 2013 for the award of VA benefits based on service connection for right and left foot cold weather injuries and peripheral neuropathy of the right and left lower extremities.

In March 2014, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).







FINDINGS OF FACT

1.  The RO failed to notify the Veteran that the application for VA compensation benefits based on service connection for bilateral hearing loss and tinnitus received on October 17, 2011 was incomplete and provided assistance to the Veteran by requesting his service treatment records before a substantially complete application for benefits was received.

2.  The RO failed to notify the Veteran that the appointment of a state service organization as the claimant's representative received on October 17, 2011 was invalid; the RO improperly copied that state service organization on correspondence to the Veteran in November 2011 and subsequently until the Veteran appointed the current national service organization as his representative in November 2013.

3.  The claim for entitlement to service connection for residuals of frostbite on the feet was received on February 28, 2012 and was submitted by the state service organization, which the RO had recognized in correspondence to the Veteran dated in November 2011; the RO failed to notify the Veteran that the February 28, 2012 application for VA compensation benefits was incomplete on the basis that a valid appointment of the state service organization had not been made.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for an effective date of October 17, 2011, for the award of VA benefits based on service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2013).

2.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for an effective date of February 28, 2012, for the award of VA benefits based on service connection for a cold weather injury of the right and left foot and for peripheral neuropathy of the right and left lower extremities have been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Analysis

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2013)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Upon receipt of a complete or substantially complete application for benefits, VA has particular duties to notify and assist a claimant regarding evidence necessary to substantiate the claim.  38 C.F.R. § 3.159(b),(c).  A substantially complete application means an application containing the claimant's name; sufficient service information for VA to verify the claimed service, if applicable; the benefit claimed and any medical condition(s) on which it is based; and the claimant's signature.  38 C.F.R. § 3.159(a)(3).  If VA receives an incomplete application for benefits, it will notify the claimant of the information necessary to complete the application and will defer assistance until the claimant submits this information.  38 U.S.C.A. §§ 5102(b), 5103A(a)(3); 38 C.F.R. § 3.159(b)(2).  Assistance may include obtaining records not in the custody or in the custody of a Federal Department or agency, obtaining service medical records, and providing a veteran with a VA examination.  38 C.F.R. § 3.159(c).

Generally, an application for VA compensation must be a specific claim in the form prescribed by the Secretary (i.e., a VA Form 21-526).  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, received from the claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form must be forwarded to the claimant for execution.  If the application form is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).  In addition, a communication received from a service organization, an attorney, or an agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.

In this case, on October 17, 2011, the RO received a formal claim on a VA Form 21-526 identifying the Veteran, his service information, and the intent to seek compensation benefits based on service-related disabilities of bilateral hearing loss and tinnitus.  The application was signed, "[M. L.] for [Veteran]."  On the same date, the RO also received a notarized general power of attorney executed by the Veteran appointing his spouse; a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), appointing a state service organization and executed by M. L.; a marriage certificate; and a transmittal from the state service organization submitting the documents on behalf of the Veteran.

On November 16, 2011, the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC).

In a November 2011 VCAA letter addressed to the Veteran, the RO notified the Veteran of the information and evidence necessary to substantiate his claim for service connection for bilateral hearing loss and tinnitus and informed him that the RO had requested his service treatment records from the service department.  The letter did not notify the Veteran that the general power of attorney in favor of his spouse was not an appointment mechanism recognized to convey authority to represent the Veteran before VA.  The letter did not notify the Veteran that his application for benefits was incomplete because it lacked his signature.  The letter did not notify the Veteran that the appointment of the state service organization was invalid because it was executed by his spouse rather than by the Veteran himself.  However, the letter was copied to the state service organization identified on the VA Form 21-22 received on October 17, 2011.

A signed VCAA notice response was received from the Veteran on November 28, 2011 along with a signed statement explaining why he believed entitlement to service connection for hearing loss and tinnitus was warranted.  In correspondence received on the same date, the Veteran's spouse described the Veteran's hearing difficulty and disclosed that the Veteran had had a severe stroke in June 2001.

On February 28, 2012, the RO received a VA Form 21-526b (Veteran's Supplemental Claim) signed by the Veteran's state service representative claiming on the Veteran's behalf entitlement to service connection for residuals of frostbite of both feet.  A statement in support of claim (VA Form 21-4138) detailed the Veteran's exposure to cold and resulting injuries during his military service in Korea; the statement was signed by "[state service representative] for [Veteran]."  The RO did not respond to the communication submitted on the Veteran's behalf, and although informal claims may be submitted by a service organization if a power of attorney has been executed by the time the communication was written, the RO did not notify the Veteran that the February 2012 claim was incomplete due to an invalid appointment of the state service representative in October 2011.

On February 11, 2013, the RO received another claim of entitlement to service connected disability compensation benefits for residuals of frozen feet, along with other claims.  The application was substantially complete and included the Veteran's signature.

In March 2013, the RO issued a VCAA letter to the Veteran notifying him of the information and evidence needed to substantiate his claim of entitlement to service connection for bilateral hearing loss, tinnitus, residuals of frostbite on his feet, and his other claims.  The letter acknowledged the RO's receipt of the VA Form 21-526b dated February 28, 2013 [sic].  The letter was again copied to the state service organization invalidly appointed in October 2011.

The Veteran responded in March 2013 to the VCAA letter and identified private treatment records pertinent to his claims.  In April 2013 correspondence, the RO notified the Veteran that the RO had requested the identified private treatment records; the letter was copied to the state service organization.  In July 2013, the Veteran was afforded VA examinations to evaluate the nature and etiology of each of his claimed disabilities.

An August 2013 Report of General Information documents a conversation between the Veteran's spouse, M. L., and an RO representative.  The report reflects that the Veteran was notified via the congressional office that he did not sign the original document that is needed for original claims.  The report indicates that M. L. was notified of this three days earlier and stated that she would drive the form to the RO office.  The report notes that M. L. apologized for signing the original form, stating that she did not know that she could not sign it and she and the Veteran would have fixed it earlier had then known.  The signature page of VA Form 21-526 with the Veteran's signature was received by the RO on August 19, 2013.

In an August 2013 decision, the RO, in pertinent part, granted service connection for bilateral hearing loss and tinnitus, effective November 28, 2011, and service connection for a cold weather injury of the right and left foot, as well as peripheral neuropathy of the right and left lower extremities secondary to the right and left foot cold weather injuries, each effective February 11, 2013.

In correspondence received in August 2013, a Member of Congress advised the RO on the Veteran's behalf that VA had apparently "received, accepted, and continued to process [the Veteran's] information as a formal claim without noting that it was in fact, an informal claim."  He expressed concern that "[i]n the span of two years, [the Veteran] was never notified that in order to formalize his claim he would need to sign a new VA Form 21-526."  The Member emphasized VA's "statutory duty to notify an applicant of any information or evidence that is necessary to substantiate the claim."  The Member highlighted that the Veteran's file "reflects his knowledge of the claim as evidence in the paperwork he signed and submitted just one month after the informal claim was submitted."

In response to the concern expressed in the congressional correspondence, the RO Veterans Service Center Manager requested an advisory opinion from the Director of Compensation and Pension (C&P) Service regarding consideration for assignment of earlier effective dates for VA benefits based on service connection for bilateral hearing loss, tinnitus, cold weather injury of each foot, and peripheral neuropathy of each lower extremity.  

In October 2013, the Director issued an advisory opinion explaining that the RO correctly interpreted 38 C.F.R. § 3.155(b), which states that a communication received from a service organization, an attorney, or agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.  The Director noted that "the Veteran did not sign and submit a VA Form 21-22; therefore, communications received from anyone other than the Veteran cannot be accepted as an informal claim."  As a result, the Director concluded that the Veteran was not entitled to earlier effective dates for VA benefits based on his service-connected disabilities at issue.  The Director's advisory opinion did not address the general power of attorney signed by the Veteran appointing his spouse or the VA Form 21-22 signed by the Veteran's spouse, which were both received with his original claim for service connection on October 17, 2011.  Similarly, the Director did not identify any action that the RO took to notify the Veteran that his October 17, 2011 application for VA benefits was incomplete.  

Following the October 2013 RO decision, which denied earlier effective dates for VA benefits, the Veteran and his spouse reiterated their contentions in written correspondence and during the March 2013 hearing that they were advised by the state service organization representative, who was new to the organization at the time, that it was acceptable for the spouse to sign the paperwork for seeking VA benefits because the spouse had a general power of attorney assigned by the Veteran.  The spouse testified that the Veteran was "perfectly capable of signing," but for "two and a half years no one said [she] couldn't" sign for the Veteran.  The spouse emphasized that she learned that the Veteran's claim was not valid only when the RO finally processed the claim.

With resolution of reasonable doubt in the Veteran's favor, the Board concludes that an effective date of October 17, 2011 is warranted for the award of VA benefits based on service connection for bilateral hearing loss and tinnitus and that an effective date of February 28, 2012 is warranted for the award of VA benefits based on service connection for a cold injury of the right and left foot and for peripheral neuropathy of each lower extremity.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

Here, the Board observes that both the October 17, 2011 and the February 28, 2012 applications for VA compensation benefits were incomplete because the original claim prepared on VA Form 21-526 was not signed by the Veteran, the appointment of the state service organization on VA Form 21-22 was invalid because it was not signed by the Veteran, and the February 28, 2012 claim prepared on VA Form 21-526b was signed by a representative of the state service organization who was not properly appointed because the VA Form 21-22 lacked the Veteran's signature.  At the same time, the documents received on October 17, 2011 and the credible testimony from the Veteran's spouse clearly reflect the spouse and Veteran's intention and belief that the Veteran's spouse may act on the Veteran's behalf for purposes of applying for VA benefits.

However, the RO failed in its statutory and regulatory duty to notify the Veteran that his applications for VA benefits were incomplete, yet promptly provided assistance to the Veteran by requesting his service treatment records.  

Meanwhile, it appears that the Veteran and his spouse were under the impression that the appointment of the state service organization in October 2011 was valid because the RO repeatedly copied that state service organization on all correspondence to the Veteran until the Veteran appointed his current national service organization in November 2013, and the representative of the state service organization filed the subsequent claim for VA benefits on the Veteran's behalf on February 28, 2012.

Accordingly, the Board finds that the inattention on the part of the RO to notify the Veteran that his applications for VA benefits were incomplete and that the initial appointment of the state service organization was invalid warrants resolving reasonable doubt in favor of the Veteran and allowing an effective date for VA benefits from the date his initial claim was received and from the date that the subsequent claim was received from the state service organization.


ORDER

Entitlement to an effective date of October 17, 2011, is allowed for the award of VA benefits based on service connection for bilateral hearing loss and tinnitus.

Entitlement to an effective date of February 28, 2012, is allowed for the award of VA benefits based on service connection for cold weather injuries of the right and left foot and for peripheral neuropathy of each lower extremity.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


